Exhibit 10.19

 

Contract #            / DP #           

 

AMENDMENT # 4
TO THE FIRST AMENDED AND RESTATED
SOFTWARE DISTRIBUTION LICENSE AGREEMENT

 

This AMENDMENT #4 (“Amendment”) to the Software Distribution License Agreement
between Microsoft Corporation (“Microsoft”) and Ezenia! Inc. (“Company”),
effective January    , 2008 (“Agreement”) is made and entered into as of
December    , 2008 (the “Amendment Effective Date”).

 

RECITALS

 

WHEREAS, Company and PlaceWare, Inc. entered into a Software Distribution
License Agreement on March 26, 2003.

 

WHEREAS, Microsoft acquired PlaceWare and subsequently the parties entered into
the First Amended and Restated Software Distribution License Agreement effective
as of January 1st, 2005.

 

WHEREAS, the parties entered into Amendment #3 to the First Amended and Restated
Software Distribution License Agreement effective as of January 1st, 2005 (the
Amended and Restated Software Distribution License Agreement and the Amendment
#3 are collectively referred to as the “Agreement”).

 

WHEREAS the parties wish to amend the Agreement as follows:

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein and for good
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.               Section 6.1.1 is replaced with the following:

 

6. 1. 1     Minimum Royalty Payment During Extension Term.  During the Extension
Term, Company agrees to pay Microsoft a cumulative minimum of Four Million Four
Hundred Fifty Thousand US Dollars ($4,450,000.00) (“Extension Term Minimum
License Fee Payment”). During each period of the Extension Term identified
below, Company agrees to pay Actual License Fees as set forth below:

 

Period of Extension Term

 

Actual License Fee

 

Payment Due Date

 

January 1 – June 30, 2007

 

$

500,000.00

 

June 30, 2007

 

July 1 – December, 2007

 

$

1,200,000.00

 

December 31, 2007

 

January 1 – December 3l, 2008

 

$

154,000

 

Per agreed upon payment schedule.

 

January 1 – December 31, 2009

 

$

1,040,000

 

 

 

January 1 – December 31, 2010

 

$

1,080,000

 

Per agreed upon payment schedule.

 

January 1, 2011 – June 29, 2011

 

$

476,000

 

 

 

 

Any Actual License Fees above the minimum commitment for a given period will
count towards the Extension Term Minimum License Fee Payment.

 

2.               Section12.1 is replaced with the following:  12.1 Term.  Unless
earlier termination pursuant to Section 12.2 and subject to the provisions of
this Section 12.1, the term of this Agreement will begin on the Effective Date
and will expire after a period of one (1) year (“Initial Term”), provided that
the parties may agree to extend the term of the Agreement for four additional
one (1) year terms (each an “Extension Term” and together with the Initial Term,
the “Term”), subject to the parties reaching agreement in writing on pricing and
minimum license fee payments for the coming year at least sixty (60) days prior
to each anniversary of the Effective Date. If the parties fail to reach such
agreement, this Agreement will automatically expire on the first or second
anniversary of the Effective Date, as the case may be. Neither party will be
entitled to any compensation or damages of any nature as a result of the
expiration of this Agreement or the termination of this Agreement pursuant to
this Section 12.

 

--------------------------------------------------------------------------------


 

3.               Section 12.1.1 is hereby added to the Agreement as follows:
12.1.1 Extension Term.  The parties agree to extend the Term of the Agreement to
June 29, 2011. For the purposes of this Amendment the period commencing on
January 1, 2008 and terminating on June 29, 2011 shall be referred to as the
“Extension Term.”

 

4.               Except as expressly amended by this Amendment, the Agreement
remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the date first set forth above.

 

 

MICROSOFT CORPORATION

 

 

By:

/s/ Kelly P. Waldher

 

 

 

 

Name:

Kelly P. Waldher

 

 

 

 

Title:

Director

 

 

 

 

Date:

1/7/09

 

 

 

EZENIA! INC.

 

 

By:

/s/ Kevin Hachett

 

 

 

 

Name:

Kevin Hachett

 

 

 

 

Title:

CFO

 

 

 

 

Date:

12/19/08

 

 

--------------------------------------------------------------------------------


 

Microsoft Payment Plan - Amendment IV

 

 

 

1ST HALF

 

2ND HALF

 

TOTAL

 

 

 

 

 

 

 

 

 

2008

 

 

 

$

154,000

 

$

154,000

 

2009

 

$

400,000

 

$

640,000

 

$

1,040,000

 

2010

 

$

540,000

 

$

540,000

 

$

1,080,000

 

2011

 

$

476,000

 

 

 

$

476,000

 

 

 

 

 

 

 

 

 

Total

 

$

1,416,000

 

$

1,334,000

 

$

2,750,000

 

 

--------------------------------------------------------------------------------